OPINION — AG — A MARRIED CHILD OF SCHOOL AGE IS ENTITLED TO ATTEND SCHOOL IN HIS OR HER DISTRICT AND IS ENTITLED TO THE SAME (EXTRA CURRICULAR AND OTHER) PRIVILEGES OTHER PUPILS OF THE SCHOOL HAVE; AND THAT A BOARD OF EDUCATION CANNOT LEGALLY ADOPT A POLICY WHICH WOULD " PROHIBIT A MARRIED STUDENT FROM PARTICIPATING IN EXTRA CURRICULAR ACTIVITIES SUCH AS; BAND, VOCAL MUSIC, ATHLETICS, CLASS PARTIES, CLASS PLAYS, CLASS OFFICERS, JUNIOR AND SENIOR PROM AND CLASS BANQUET " CITE: 70 O.S.H. 4-22, OPINION NO. SEPTEMBER 27, 1929 — STATE DEPARTMENT OF EDUC. (J. H. JOHNSON)